Name: Commission Regulation (EC) No 1686/2002 of 25 September 2002 fixing the agricultural components and additional duties applicable from 1 January 2002 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from Iceland and from Norway
 Type: Regulation
 Subject Matter: EU finance;  trade;  European construction;  agri-foodstuffs;  Europe
 Date Published: nan

 Avis juridique important|32002R1686Commission Regulation (EC) No 1686/2002 of 25 September 2002 fixing the agricultural components and additional duties applicable from 1 January 2002 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from Iceland and from Norway Official Journal L 258 , 26/09/2002 P. 0007 - 0014Commission Regulation (EC) No 1686/2002of 25 September 2002fixing the agricultural components and additional duties applicable from 1 January 2002 on the importation into the Community of certain goods covered by Council Regulation (EC) No 3448/93 from Iceland and from NorwayTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(4) thereof,Whereas:(1) Protocol 3 to the EEA Agreement, hereinafter referred to as Protocol 3, determines the trade arrangements for certain categories of processed agricultural products between the Community, on the one hand, and EFTA countries on the other hand.(2) Protocol 3 was amended by Decision No 140/2001 of the EEA Joint Committee of 23 November 2001 amending Protocols 2 and 3 to the EEA Agreement, concerning processed and other agricultural products(3) as regards the agricultural components and additional duties. Those amendments apply from 1 January 2002.(3) It is therefore necessary to fix, in accordance with Protocol 3, the new agricultural components and additional duties for Iceland and for Norway.(4) These agricultural components and additional duties should be calculated in accordance with Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93(4), as amended by Regulation (EC) No 2495/97(5). The duties resulting from the measures provided in this Regulation should not exceed those applicable under the Common Customs Tariff.(5) Commission Regulations (EC) No 1475/2000 of 10 July 2000 determining the amounts of the agricultural components and the additional duties applicable from 1 July 2000 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Iceland(6) and (EC) No 1476/2000 of 10 July 2000 determining the amounts of the agricultural components and the additional duties applicable from 1 July 2000 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Norway(7) should accordingly be repealed.(6) The measures laid down in this Regulation comply with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The agricultural components and additional duties applicable to the imports from Iceland and Norway of goods covered by table 1 of Protocol 3 to the EEA agreement and by table 1 of Annex B to Regulation (EC) No 3448/93 are set out in Annexes I and II.Article 2Regulations (EC) No 1475/2000 and (EC) No 1476/2000 are repealed.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 September 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 22, 24.1.2002, p. 34.(4) OJ L 187, 26.7.1996, p. 18.(5) OJ L 343, 13.12.1997, p. 18.(6) OJ L 171, 11.7.2000, p. 24.(7) OJ L 171, 11.7.2000, p. 34.ANNEX ÃAgricultural components (per 100 kilograms net weight) to be levied from 1 January 2002 on importation into the Community from Iceland and NorwayPART 1>TABLE>PART 2>TABLE>ANNEX IIAdditional duties on sugar (AD S/Z) and on flour (AD F/M) (per 100 kilograms net weight) applicable on importation into the Community from Iceland and Norway from 1 January 2002PART 1>TABLE>PART 2>TABLE>>TABLE>